ty

er
wo 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv (For Offenses Committed On or After November 1, 1987)

Case Number: 3:20-mj-20593

Thomas S. Sims
Defendant's Aitornay = i i = i )

Adan Morales-Carrion

 

 

 

 

 

REGISTRATION NO. 95046298 ee
MAR 16 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint . CLEAK US DIST Taat COURT ta

 

SOUTHERN DISTRICT Cf

 

 

DEPUTY

 

 

LI was found guilty to count(s) i BY
after a plea of not guilty. . ,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense _ Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) 1
(] The defendant has been found not guilty on count(s)
_ 1 Count(s) _- dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

: % TIME SERVED o_ | days

Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return ail property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

{] Court recommends defendant be deported/removed with relative, charged in case

 

 

If IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, March 16, 2020

 

Date of Imposition of Sentence

Received Ge )- ) | Michael J. Seng

 

 

DUSM HONORABLE MICHAEL J. SENG
UNITED STATES MAGISTRATE JUDGE

‘
1

Clerk’s Office Copy ue 3:20-mj-20593

2

AO A858 (Rev. 62/08/2019) Judgment in a Criminal Petty Case (Modifi ody a ‘ : , Page lofl

 

 
